Case 1:20-cv-01443-MAK Document 21 Filed 06/09/21 Page 1 of 12 PageID #: 147




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 FRANK TAYLOR                                     : CIVIL ACTION
                                                  :
                       v.                         : NO. 20-1443
                                                  :
 DOVER DOWNS, INC.                                :


                                       MEMORANDUM
KEARNEY, J.                                                                              June 9, 2021

        Employees voluntarily agreeing to arbitrate all discrimination claims against their

employer may try to later avoid arbitration if the employer sells its assets or is no longer in business

at the time of the dispute. But they may lose this possible argument if the employer remains in

business and never sells its assets even if its shareholders change. We cannot disregard

employment agreements simply because the employer’s owners change. The employer continues

with its assets and liabilities regardless of its owners. We today face an employee seeking to avoid

his mandatory arbitration agreement with his employer because his employer is now owned by a

different shareholder. This contractual mandatory arbitration obligation remains in effect. We

cannot find a basis to hold the employer’s assets such as employment agreements are void when

new owners purchase its stock from the old shareholder. We grant the employer’s motion to

compel arbitration as agreed to cover “any” discrimination dispute. We dismiss the case lacking

jurisdiction as the employee agreed every claim raised before us must be resolved in mandatory

arbitration with his employer.
Case 1:20-cv-01443-MAK Document 21 Filed 06/09/21 Page 2 of 12 PageID #: 148




I.     Alleged facts and matters of public record.

       African American Frank Taylor began working as an Employee Relations Specialist with

Dover Downs, Inc. on February 23, 2015. 1 Mr. Taylor signed an Employment Disputes Resolution

Agreement with Dover Downs five days before he began work. He agreed to submit employment

disputes to binding arbitration. 2 Dover Downs required all new employees sign the Agreement

consenting to be legally bound by it. 3 Mr. Taylor agreed to be bound by the rules of the American

Arbitration Association; waive the right to a jury trial and the right to sue for punitive damages;

and agreed the arbitrator’s award is final and binding with no right of appeal except for errors of

law and arbitrator misconduct. 4

       Mr. Taylor also agreed to arbitrate “any dispute” arising out of his employment including

claims relating to race or sex discrimination. 5 Mr. Taylor and Dover Downs agreed not to arbitrate

claims under worker’s compensation laws, state unemployment laws, and claims arising under the

Employee Retirement Income Security Act. They went so far as to agree claims relating to the

enforceability of their Agreement are also subject to arbitration, and the arbitrator may sever

unenforceable terms. 6

     Twin River Worldwide Holdings, Inc. buys all the stock of Dover Downs Gaming &
                                 Entertainment, Inc.

       Dover Downs Gaming & Entertainment, Inc. owned Dover Downs as a subsidiary when

Mr. Taylor agreed to mandatory arbitration in 2015. Twin River Worldwide Holdings, Inc.

purchased Dover Downs Gaming’s stock in a March 2019 stock purchase. The Dover Downs

Gaming shareholders agreed to the stock sale and cancelled and converted all shares of their Dover

Downs Gaming stock into Twin River shares, with Dover Downs Gaming shareholders receiving

0.089 shares of Twin River stock for each share of Dover Downs Gaming stock. 7 Dover Downs




                                                2
Case 1:20-cv-01443-MAK Document 21 Filed 06/09/21 Page 3 of 12 PageID #: 149




Gaming then became a wholly-owned subsidiary of Twin River. Dover Downs continued to

operate as before, but as a wholly-owned subsidiary of Twin River. 8

  Dover Downs does not offer Mr. Taylor the opportunity to apply for the Director position.

       Mr. Taylor’s supervisor, Human Resources Director Richard Brackett, announced his plans

to leave Dover Downs on November 8, 2019. 9 Two weeks later, Director Brackett announced

Melissa Cullen, a Caucasian woman, would replace him as Director of Human Resources. 10 Dover

Downs allegedly did not offer this opportunity to Mr. Taylor.

                    Mr. Taylor sues Twin River AKA Dover Downs Hotel & Casino.

       Mr. Taylor responded to this decision to offer the promotion to Ms. Cullen by filing a

charge of race and sex discrimination against Dover Downs Hotel & Casino with the Equal

Employment Opportunity Commission on May 27, 2020. 11 The EEOC issued Mr. Taylor a “Right

to Sue Notice” on September 2, 2020 after investigation. 12

       Mr. Taylor then sued Twin River Worldwide Holdings, Inc. AKA Dover Downs Hotel &

Casino on October 26, 2020. 13 Mr. Taylor claims Twin River deprived him of an opportunity to

apply for the Director position and hired the less qualified Ms. Cullen because of his race and

sex. 14 He also asserts a state law claim for promissory estoppel, claiming Dover Downs promised

him the opportunity to apply for the open Director position through an “in house” posting policy

it failed to follow. Mr. Taylor alleges Dover Downs has a policy vesting its Human Resources

department with the responsibility to advertise open employment positions.The policy requires job

openings to be posted “in-house” for five days on the company’s website. Mr. Taylor alleges Dover

Downs failed to post the open Director position and simply appointed Ms. Cullen as Director. In

addition to the alleged irregularity in failing to post the open Director position, Mr. Taylor alleges

the Human Resource Director position requires a bachelor’s degree in human resource



                                                  3
Case 1:20-cv-01443-MAK Document 21 Filed 06/09/21 Page 4 of 12 PageID #: 150




management or related field, with a preference for applicants with advanced degrees. He alleges

Ms. Cullen does not have a bachelor’s degree in human resource management or related field or

an advanced degree. Mr. Taylor alleges he has more experience in human resources than Ms.

Cullen and is more academically credentialed, holding a bachelor’s degree in business

management and two master’s degrees, including a master’s degree in management.

       Defendants moved to dismiss arguing Mr. Taylor improperly named Twin River

Worldwide Holdings, Inc. AKA Dover Downs Hotel & Casino as the defendant and improperly

served Dover Downs. 15 Mr. Taylor stipulated he incorrectly named Twin River and agreed the

proper employer-defendant is Dover Downs. 16 Mr. Taylor filed an amended Complaint suing

Dover Downs. 17

II.    Analysis

       Dover Downs moves to dismiss in favor of the mandatory arbitration agreed in February

2015. 18 Mr. Taylor concedes he signed a mandatory arbitration obligation with Dover Downs but

argues he did not sign a new agreement with Twin River. 19 Mr. Taylor contends Twin River

acquired Dover Downs Gaming and then assumes this entity is the same as Dover Downs. There

are no disputed issues of fact. 20 He misses the key issue as a matter of undisputed public record;

there is no evidence Dover Downs changed its ownership or changed its name.

       A.      Mr. Taylor and Dover Downs agreed to arbitrate.

       Dover Downs moves to dismiss arguing Mr. Taylor unambiguously agreed to submit

employment claims to arbitration and the arbitration provision is valid and enforceable because

Dover Downs, as Mr. Taylor’s past and current employer, is the only contracting party. Mr. Taylor

concedes there is a valid arbitration provision. He argues Dover Downs is no longer a proper party

to enforce the Agreement because Twin River acquired the stock of Dover Downs Gaming. Mr.



                                                4
Case 1:20-cv-01443-MAK Document 21 Filed 06/09/21 Page 5 of 12 PageID #: 151




Taylor never agreed to a mandatory arbitration with Dover Downs Gaming. He agreed with Dover

Downs. Dover Downs never transferred or assigned its employment contract rights to a non-party.

It may enforce Mr. Taylor’s mandatory arbitration obligation.

       To compel arbitration, we must determine whether “(1) there is an agreement to arbitrate

and (2) the dispute at issue falls within the scope of that agreement.” 21 We apply a presumption of

arbitrability. 22 We find no basis to overcome this presumption.

       Mr. Taylor’s argument is based on his misunderstanding of the public record of the stock

sale and then reasoning from the United States Court of Appeals for the Seventh Circuit in Goplin

v. WeConnect, Inc. 23 The decision by Dover Downs Gaming shareholders to sell their stock to

Twin River in exchange for Twin River stock does not alter the obligations of Dover Downs and

Mr. Taylor. Neither Dover Downs Gaming nor Twin River are parties to the mandatory arbitration

obligations.

       Change in ownership of the parent company, Dover Downs Gaming, from its shareholders

to Twin River does not affect the assets and liabilities of Dover Downs. 24 Under Delaware law,

stock for stock mergers do not change the corporate existence of wholly-owned subsidiaries or

their rights and obligations. 25 The undisputed public record confirms when the shareholders of

Dover Downs Gaming sold their stock in exchange for Twin River stock, all “property, rights,

privileges, powers and franchises” of Dover Downs Gaming vested in the Twin River company. 26

All “debts, liabilities, obligations, restrictions, disabilities and duties” of Dover Downs Gaming

also became those of Twin River and a subsidiary it may have formed to own the former assets of

Dover Downs Gaming. 27 The transaction between Dover Downs Gaming and Twin River did not

affect Mr. Taylor’s employer Dover Downs.




                                                 5
Case 1:20-cv-01443-MAK Document 21 Filed 06/09/21 Page 6 of 12 PageID #: 152




       Mr. Taylor’s reliance on Goplin is misplaced given the undisputed nature of stock

transaction between companies not parties to his mandatory arbitration obligation. In Goplin, an

employee brought a class action against his employer WeConnect alleging it violated wage and

hour laws. 28 WeConnect moved to compel arbitration under an arbitration agreement between the

employee and Alternative Entertainment, Inc., the same employer’s previous name. 29 Judge

Peterson found Alternative Entertainment ceased to exist after merging with WeConnect. 30 The

Court of Appeals affirmed Judge Peterson after finding WeConnect failed to demonstrate it was a

party to the arbitration agreement and could not enforce it. 31

       We face a different issue. The record confirms Dover Downs employed Mr. Taylor. 32 There

is no evidence the employer Dover Downs is out of business. Neither Mr. Taylor’s employer nor

Dover Downs’s company status changed when Twin Rivers acquired the stock of Dover Downs

Gaming. We find the court of appeals’ analysis in Goplin distinguishable on its facts.

       Mr. Taylor cannot reject his agreement to arbitrate all disputes with his employer Dover

Downs even if we somehow considered Twin River as a party to the mandatory arbitration

obligation as a successor to Dover Downs. We are guided in this hypothetical upon which Mr.

Taylor seemingly posits by the United States Court of Appeals for the Ninth Circuit’s recent

holding a successor of a corporation could enforce an arbitration agreement of its predecessor. In

Hart v. Charter Communications, Inc., a consumer brought a class action against Spectrum

Management Holding Co., LLC, the successor of Time Warner Cable, Inc., alleging Time Warner

defrauded and misled consumers. 33 Time Warner previously merged into Spectrum. The court,

applying Delaware law, held Spectrum had the authority to enforce the agreement because “TWC

automatically transferred its ‘rights, privileges and powers’ to Spectrum pursuant to the merger.”34




                                                  6
Case 1:20-cv-01443-MAK Document 21 Filed 06/09/21 Page 7 of 12 PageID #: 153




So, Mr. Taylor would not succeed in avoiding arbitration even if he chose to continue suing Twin

River rather than amending to sue only the party to his arbitration obligation, Dover Downs.

       In Marenco v. DirecTV LLC, an employee sued his employer for violating wage and unfair

competition laws. 35 The employee signed an arbitration agreement with 180 Connect, Inc., later

acquired by DirectTV. 36 Direct TV moved to compel arbitration as the successor to the arbitration

agreement between employee and 180 Connect. The employee did not dispute the validity of the

agreement, but argued the court could not enforce the agreement because DirectTV did not sign

the agreement. 37 The court held DirectTV could enforce the arbitration agreement, finding “no

doubt the agreement formed one of the terms of [his] employment.” 38 Simply because the

employee did not sign a new arbitration agreement could not be “a sufficient basis to invalidate

his original agreement which constituted one of the established terms of his employment and was

never extinguished, rescinded, altered, or revised.” 39

       In Western Air Lines, Inc. v. Allegheny Airlines, Inc., Western Air Lines and Mohawk

Airlines entered into a mutual aid agreement. 40 Mohawk Airlines later merged with Allegheny

Airlines which became the surviving corporation. 41 Western Air Lines sought injunctive and

declaratory relief Allegheny Airlines must abide by the terms of the mutual aid agreement it

reached with Mohawk Airlines. 42 Allegheny Airlines argued the agreement with Mohawk Airlines

terminated at the time of its merger. It also argued the mutual aid agreement did not include the

rights of “successors and assigns” to enforce its terms or evidence the parties did not intend for

the agreement obligations to survive the merger. 43 The court found the agreement enforceable

under Delaware law. 44 All “debts, liabilities, and duties” Mohawk Airlines transferred to the

surviving corporation, Allegheny Airlines. 45 The mutual aid agreement included language

detailing a method of withdrawal, which made the absence of a “successors and assigns” clause



                                                  7
Case 1:20-cv-01443-MAK Document 21 Filed 06/09/21 Page 8 of 12 PageID #: 154




insignificant. 46 The court held as a matter of public policy if an agreement “[did] not specifically

state it is not applicable to successors and assigns, the policy of the law is so clear that survival

should be taken as the normal course of events.” 47

       Mr. Taylor emphasizes Dover Downs failed to include language about successors and

assignees in the Agreement and Twin River never had him sign a new Agreement. Twin River is

not the successor or assign of his mandatory arbitration obligation. The Agreement confirms his

employment is dependent on signing the Agreement and understanding its binding nature. 48 The

absence of a successor and assignees clause is not relevant.

       Twin River’s role as successor of Dover Downs Gaming under a stock purchase merger,

which includes the ownership of Dover Downs, does not alter Dover Downs’ right to enforce the

mandatory arbitration obligation. But our focus today is on the subsidiary, Dover Downs, as the

contracting employer, enforcing the mandatory arbitration obligation. We do not require Mr.

Taylor to sign a new Agreement with his employer after a change in its shareholders. Twin River’s

purchase of Dover Downs Gaming does not affect the enforceability of Dover Downs’s Agreement

with Mr. Taylor. The arbitration provision remains valid and enforceable.

       B.      We dismiss Mr. Taylor’s amended Complaint.

       Mr. Taylor agreed to arbitrate “any dispute” arising out of his employment, including

discrimination claims. 49 Mr. Taylor did not argue his employment discrimination claims are

outside the scope of the Agreement. Mr. Taylor’s claims are subject to arbitration.

       Dover Downs asks we dismiss Mr. Taylor’s claims. Congress in the Federal Arbitration

Act mandates written agreements to arbitrate disputes “shall be valid, irrevocable, and

enforceable.” 50 Under Sections 3 and 4 of the Act, Congress requires us to direct parties to proceed

to arbitration on issues for which arbitration has been agreed, and to stay proceedings while the



                                                 8
Case 1:20-cv-01443-MAK Document 21 Filed 06/09/21 Page 9 of 12 PageID #: 155




arbitration is pending. 51 But we “may dismiss an action if all the issues raised are arbitrable and

must be submitted to arbitration.” 52 Mr. Taylor signed a valid and enforceable arbitration provision

for any dispute including his present discrimination claims. He pleads no other relief. There are no

non-arbitrable claims left for adjudication. We lack jurisdiction. We must dismiss Mr. Taylor’s

amended Complaint.

III.       Conclusion

           We grant Dover Downs’s motion to compel arbitration and dismiss Mr. Taylor’s amended

Complaint. A valid arbitration agreement exists between Mr. Taylor and Dover Downs and applies

to all claims. We dismiss rather than stay proceedings.


1
    ECF Doc. No. 12 ¶¶ 7-8.
2
  ECF Doc. No. 14-1. Above the signatures, the Agreement provides in bold, block letters the
employee voluntarily signed the Agreement and has five business days to decide whether to enter
into the Agreement. Id. at 5.
3
    ECF Doc. No. 14-1§ IV.
4
    Id. § III(c), (d), (f).
5
    Id. § III(i).
6
    Id. § III(j).
7
  Dover Downs Gaming & Entertainment, Inc., Current Report (Form 8-K) (March 26, 2019).
Filings with the Securities and Exchange Commission are matters of public record of which we
can take notice at the motion to dismiss stage. Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014);
see also Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1197 (3d Cir.
1993) (explaining “public record[s]” are materials such as decision letters of government agencies
and published reports of administrative bodies).
8
    Twin River Worldwide Holdings, Inc., Quarterly Report (Form 10-Q), at 32 (Nov. 6, 2020).
9
    ECF Doc. No. 12 ¶ 9.
10
     Id. ¶¶ 10-11.
11
     Id. ¶ 5.
                                                 9
Case 1:20-cv-01443-MAK Document 21 Filed 06/09/21 Page 10 of 12 PageID #: 156




12
     Id. ¶ 6.
13
     ECF Doc. No. 1.
14
  Mr. Taylor alleges Dover Downs violated 42 U.S.C. § 2000(6), et seq. There is no such section
in Title VII. We assume Mr. Taylor means 42 U.S.C. § 2000e-2(a)(1) where Congress makes it
unlawful for an employer “to fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to his compensation, terms, conditions, or
privileges of employment, because of such individual’s race, color, religion, sex, or national
origin.”
15
     ECF Doc. No. 8.
16
     ECF Doc. No. 10.
17
     ECF Doc. No. 12.
18
     ECF Doc. No. 14.
19
     ECF Doc. No. 18 at 4-5.
20
   We review Dover Downs’s motion to compel under the Rule 12(b)(6) standard because there is
no dispute of facts and neither party requested discovery. In Guidotti v. Legal Helpers Debt
Resolution, L.L.C., our Court of Appeals explained we should apply the Rule 12(b)(6) standard
“when it is apparent, based on the face of the complaint, and documents relied upon in the
complaint, that certain of a party’s claims are subject to an enforceable arbitration clause.” 716
F.3d 764, 776 (3d Cir. 2013) (alterations and citation omitted). But we should apply the summary
judgment standard “if the complaint and its supporting documents are unclear regarding the
agreement to arbitrate, or if the plaintiff has responded to a motion to compel arbitration with
additional facts sufficient to place the agreement to arbitrate in issue, then the parties should be
entitled to discovery on the question of arbitrability before a court entertains further briefing on
[the] question.” Id.
Mr. Taylor does not contest the validity of the mandatory arbitration provision in the Agreement
with Dover Downs. We are not addressing questions of fact as to whether Mr. Taylor knew he
signed the Agreement. He instead argues Dover Downs cannot enforce the arbitration provision
because it is not a named party. Mr. Taylor argues after Twin River’s acquisition of Dover Downs
Gaming (the owner of his employer), Dover Downs is no longer the same entity as when it entered
the Agreement. We must decide whether Dover Downs can enforce the arbitration provision in the
Agreement it signed with Mr. Taylor.
21
  Bacon v. Avid Budget Grp., Inc., 959 F.3d 590, 599 (3d Cir. 2020) (quoting Buckeye Check
Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006));ACE Am. Ins. Co. v. Guerriero, 738 F.
App’x 72, 77 (3d Cir. 2018) (quoting Century Indem. Co. v. Certain Underwriters at Lloyd’s
London, 584 F.3d 513, 523 (3d Cir. 2009)).
22
     Trippe Mfg. Co. v. Niles Audio Corp., 401 F.3d 529, 532 (3d Cir. 2005).
                                                 10
Case 1:20-cv-01443-MAK Document 21 Filed 06/09/21 Page 11 of 12 PageID #: 157




23
     893 F.3d 488 (7th Cir. 2018).
24
  eCommerce Indus., Inc. v. MWA Intelligence, Inc., No. 7471, 2013 WL 5621678 at *27 (Del.
Ch. Sept. 30, 2013).
25
  DEL. CODE ANN. TIT. 8, § 259(a) (The effect of a merger is that all “the rights, privileges, powers
and franchises of each of [the constituent] corporations, and all property, real, personal and mixed,
and all debts due to any of said constituent corporations on whatever account . . . shall be vested
in the corporation surviving or resulting from such merger or consolidation.”).
26
     Twin River Worldwide Holdings, Inc. Registration Statement (Form S-4), 73 (Dec. 21, 2018).
27
     Goplin v. WeConnect, Inc., 893 F.3d 488, 489 (7th Cir. 2018).
28
     Id. at 489.
29
     Id.
30
     Id. at 490.
31
     Id. at 491.
32
     ECF Doc. No. 20.
33
     814 F. App’x 211, 213 (9th Cir. 2020).
34
     Id. at 214 (quoting DEL. CODE ANN. TIT. 6, § 18-209(g)).
35
     183 Cal. Rptr. 3d 587 (Cal. Ct. App. 2015).
36
     Id. at 590.
37
     Id. at 596.
38
     Id. at 595.
39
     Id. at 596.
40
     W. Air Lines, Inc. v. Allegheny Airlines, Inc., 313 A.2d 145, 147 (Del. Ch. 1973).
41
     Id.
42
     Id. at 148.
43
     Id. at 148, 153.

                                                   11
Case 1:20-cv-01443-MAK Document 21 Filed 06/09/21 Page 12 of 12 PageID #: 158




44
     Id. at 154.
45
     Id. at 153. (quoting DEL. CODE ANN. TIT. 8, § 259).
46
     Id. at 153.
47
     Id. at 154.
48
     ECF Doc. No. 14-1 §§ III(k), IV.
49
     Id. § III(i).
50
     9 U.S.C. § 2.
51
     Id. at §§ 3, 4.
52
  Ebner v. Fin. Architects, Inc., 763 F. Supp. 2d 697, 699 (D. Del. 2011); see also Gonzalez v.
Citigroup, No. 10-181, 2011 WL 2148711, at *2 (D. Del. May 31, 2011) (granting a dismissal of
the action because the arbitration agreements signed by plaintiff were valid and enforceable and
the claims must be resolved by arbitration).




                                                  12
